DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply filed September 10, 2021 has been received and entered into the case.  Claims 1 – 32 and 34 – 36 are pending; claims 1 – 7 and 19 – 32 are withdrawn from consideration; claims 8 – 18 and 34 – 36 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 18 and 34 – 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and its dependents are drawn to a cell culture medium, however remain vague and indefinite for reciting both 1 – 20% of a reconstituted lyophilized human platelet in lines 4 -5 as well as 2.5% in line 13.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

Response to Arguments
Applicant argues that the recitation of 2.5% is a conditional result and does not limit the composition to comprising 2.5% reconstituted human platelet lysate.
However this argument fails to persuade since the claim does not recite the limitation as argued.  Further, applicants argument appears to indicate that the more narrow language of 2.5% lysate is merely exemplary and therefore not a required feature of the claim.  Moreover, it remains unclear whether the phrase is a required feature of the claim, whether the phrase is directed to a conditional result, and/or whether the phrase is directed to a result in only certain circumstances and not others.  Therefore, the claims remain unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 18 and 34 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2011/0171731) in view of Houze et al. (WO 2013/076507 as interpreted/cited by US 2014/0335195) and Patel (US 2013/0195959, IDS filed 02.21.2015, USPAP #2).
Dietz teaches cell culture media (abstract) comprising a MEM (basal medium) (0018), human platelet lysate (0006) at 5% (0007) and plasma (a supplemental growth factor) (0006).  Basal media may include DMEM/F12 (which comprises amino acids, energy source, vitamins, inorganic salts, glucose, linoleic acid, phenol red, putrescine, pyruvate, thymidine in the claimed amounts (claims 9 – 11).  The platelet lysate comprises a filtrate from a lysed platelet preparation passed through a .45um filter, a lysed apheresis platelet preparation, or plasma (0006 – 0007, 0010); has a protein content of 49 mg/ml (0104), and 180pg/ml of FGF (0103).  Dietz further 
Dietz does not teach the cell culture media wherein the platelet lysate is reconstituted from a lyophilized platelet composition.  However, Houze teaches stabilized, lyophilized platelet lysate compositions wherein the platelet lysate compositions retain their growth factors (abstract, 0024-0026) and are effective for long term storage in refrigerated temperatures (0046) that can be rehydrated (or reconstituted) for use (0047).  Houze further teaches that lyophilizing is advantageous in that it is easier to store and handle, can be kept in smaller spaces, has a longer shelf life, readily screened for activity and that the material is readily available as needed (0099), indicating that the lysate compositions retain growth properties after lyophilization and reconstitution.  Further, Patel teaches lyophilized platelet lysates for use in cell culture media (abstract, 0003, 0005, 0016, 0021-0022, p.3, examples 3,8,10, claims), wherein the lyophilized platelet lysate is reconstituted, improves cell culture media and cell growth (0028), is particularly effective in cell culture and therapeutic applications (p.3-4), and retains growth factor activity in both therapeutic and cell culture media (0034).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use a reconstituted lyophilized platelet lysate in the compositions of Dietz because of its known advantages and greater stability as evidenced by Houze and Patel.  Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated by Houze and/or Patel to use a reconstituted, lyophilized platelet .


Response to Arguments
Applicant reviews requirements for establishing a prima facie case for obviousness; argues that the prior art does not teach the claimed composition demonstrates the outcome at 2.5% as recited in lines 12 – 14 of claim 8.  
However, these arguments fail to persuade.  It is first noted that the claimed composition is not limited to the 2.5% platelet lysate.  Rather, claim 8 recites a conditional intended result or outcome of a composition that is neither required by the claim nor required in every composition that is encompassed by the claim.  Moreover, the argued result may occur in some instances and not others, or is considered “optional”.  Applicant merely states an outcome that the reconstituted lysate retains functional properties and that the lysate yields 80% confluence by 72 hours at 2.5%.  It is noted that both Houze and Patel teach the lyophilized platelet lysates retain their growth properties after lyophilization and reconstitution; that both references teach the lyophilized lysate is advantageous for storage and handling; and Patel specifically teaches the lyophilized lysate is improves cell culture media and cell growth (0028), is particularly effective in cell culture (p.3-4), and retains growth factor activity in cell culture media (0034) upon reconstitution (p.3-4).  As such, the argument is neither commensurate in scope with the claimed invention nor persuasive since the prior art specifically teaches and suggests the argued outcome.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699